Citation Nr: 0904046	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-03 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for amblyopia. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), including as secondary to amblyopia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, wherein the RO denied reopening a 
previously denied claim for service connection for amblyopia 
and denied service connection for a mental condition 
(originally claimed as mental stress), to include as 
secondary to amblyopia.  The veteran timely appealed the RO's 
August 2004 rating action to the Board.  Jurisdiction of the 
claims file currently resides with the RO in Cleveland, Ohio.

In January 2006, the veteran provided testimony before a 
Decision Review Officer concerning the instant claims at the 
RO in Cleveland, Ohio.  A copy of the hearing transcript has 
been associated with the claims file.

In December 2008, the veteran failed to appear at the RO for 
a videoconference hearing before a Veterans Law Judge sitting 
in Washington, DC.  Thus, his hearing request is deemed 
withdrawn.  See, 38 C.F.R. § 20.702; 20.704(d) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to further 
appellate review of the appealed issues of whether new and 
material evidence has been received to reopen service 
connection for amblyopia and entitlement to service 
connection for a mental condition (originally claimed as 
mental stress), to include as secondary to amblyopia.

The claims file reveals that there may be pertinent 
outstanding Federal records. In this regard, in a December 
2005 letter to the RO entitled, "STATEMENT IN SUPPORT OF 
CLAIM," the veteran indicated that the U.S. Social Security 
Administration (SSA) had determined that he was disabled for 
the purposes of "SSI" benefits.  A December 2006 SSA 
printout concerning the veteran's Supplemental Security 
Income (SSI) benefit payments is contained in the claims 
file.  On remand, the AOJ/RO will have an opportunity to 
obtain the records related to the veteran's receipt of 
benefits from SSA.  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal.  
See also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Regarding the veteran's claim for service connection for a 
mental disorder (originally claimed as mental stress), he has 
maintained in part that his mental disorder, characterized by 
VA personnel as "post traumatic stress syndrome with severe 
depression," is a result of mental abuse sustained during 
basic training.  (See, T. at pg. 6).  In support of the 
veteran's assertion is a September 2004 treatment report 
containing a diagnosis of "Paranoid disorder vs PTSD vs 
Schizophrenia." (See, September 2004 VA treatment report).  

The veteran's service personnel records have not been 
associated with the claims file.  These records need to be 
secured prior to final appellate review of the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  On remand, the AMC/RO should contact the 
National Personnel Records Center (NPRC) and ensure that all 
available service personnel records are obtained and 
associated with the claims file.



Accordingly, the case is REMANDED to the AMC/RO for the 
following action:

1.  Request that the SSA produce all 
records associated with the award of 
any Social Security benefits (SSI or 
SSDI) pertaining to the veteran, 
including copies of any and all award 
letters and all medical records 
associated with those award letters. If 
such records are unavailable, obtain a 
written response from SSA indicating 
that these records were lost, 
destroyed, or were otherwise 
unavailable.

2.  Contact the NPRC and attempt to 
obtain the veteran's service personnel 
records (SPRs) for his period of 
service from November 1962 to December 
1964.  All attempts to secure these 
SPRs must be documented in the claims 
file.  If these records are unavailable 
or no longer exist, and further 
attempts to obtain them would be 
futile, expressly indicate this in the 
record and notify the veteran 
accordingly.

3.  If and only if, the RO determines 
that new and material evidence has been 
received to reopen service connection 
for ambloypia, should the veteran be 
scheduled for a VA examination to 
determine whether his preexisting 
ambloypia increased beyond its natural 
progression during service or whether 
such defect was subjected to a 
superimposed disease or injury which 
created additional disability during 
service.  

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the 
RO should re-adjudicate the veteran's 
claims to include application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of 
this remand.  If any benefit sought on 
appeal remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


